Exhibit 10.104
DEFERRED COMPENSATION PLAN
OF ERIE INDEMNITY COMPANY
(As Amended and Restated as of January 1, 2009)
BASIC PLAN DOCUMENT
APPENDIX A
APPENDIX B

137



--------------------------------------------------------------------------------



 



DEFERRED COMPENSATION PLAN
OF ERIE INDEMNITY COMPANY
(As Amended and Restated as of January 1, 2009)
BASIC PLAN DOCUMENT
ARTICLE ONE
INTRODUCTION
This Deferred Compensation Plan of Erie Indemnity Company (the “Plan”) is an
unfunded, non-qualified, deferred compensation arrangement created for a select
group of management and highly compensated employees of Erie Indemnity Company
(the “Company”) and its affiliates. It is intended that the Plan will aid in
retaining and attracting qualified executives by providing such executives with
a vehicle for deferring certain compensation until retirement or other
separation from service from the Company and for restoring on behalf of
participating executives, certain contributions that would have been made under
the tax-qualified 401(k) plan maintained by the Company, but for limitations
applicable to such 401(k) plan.
The Plan has been amended from time to time and was last amended and restated
effective January 1, 2001. This amendment and restatement of the Plan shall
constitute an amendment, restatement and continuation of the Plan and is
generally effective as of January 1, 2009. However, certain provisions of this
amendment and restatement are effective as of some other date. Events occurring
before the applicable effective date of any provision of this amendment and
restatement shall be governed by the applicable provision of the Plan as in
effect on the date of the event.
This amendment and restatement of the Plan consists of three primary documents:
(i) this Basic Plan Document, which principally addresses definitions and
procedural matters that apply to all amounts that accumulate under the Plan,
(ii) Appendix A, which incorporates provisions of the Plan relating to Plan
accounts that were earned and vested on or before December 31, 2004, and
(iii) Appendix B, which incorporates provisions of the Plan relating to those
portions of Plan accounts that are earned or become vested on or after
January 1, 2005.
ARTICLE TWO
DEFINITIONS
When the following words or phrases are used in the Plan document with initial
capital letters, they shall have the following meanings, except where otherwise
modified in Appendix A or Appendix B:
2.1 “Administrator” shall mean the person or committee, appointed by the Chief
Executive Officer of the Company, who shall be responsible for the
administrative functions assigned to it under the Plan.
2.2 “Affiliate” shall mean a corporation or partnership in which more than 50%
of the equity is owned directly or indirectly by the Company including, without
limitation, the following: Erie Family Life Insurance Company, Erie Insurance
Company, EI Holding Corp., EI Service Corp., Erie Insurance Company of New York,
Erie Insurance Property & Casualty Company and Flagship City Insurance Company.
2.3 “Beneficiary” shall mean the individual(s) or trust(s) selected by a
Participant to receive payment of amounts credited under the Plan in the event
of the Participant’s death, as evidenced by the most recent, properly completed
and executed, Beneficiary designation which the Participant has delivered to the
Administrator prior to the Participant’s death. A Participant may make separate
Beneficiary designations to govern the distribution of the Participant’s
interest in those amounts, if any, credited to the Deferred Compensation Account
maintained on his behalf under Appendix A and in those amounts, if any, credited
to the Deferred Compensation Account maintained on his behalf under Appendix B.
Such Beneficiary designations shall apply in the event of the Participant’s
death before commencement of payments and to any method of payment the
Participant may elect that provides for the

138



--------------------------------------------------------------------------------



 



possibility of payments to a Beneficiary after the Participant’s death. A
Participant may change his Beneficiary at any time by delivering a new
designation of Beneficiary to the Administrator on such form or forms as may be
satisfactory to the Administrator. A new designation of Beneficiary shall be
effective upon receipt by the Administrator of the completed and executed
designation. As of such effective date, the new designation shall divest any
Beneficiary named in a prior designation in that interest indicated in the prior
designation. If no effective Beneficiary designation is in effect on the death
of the Participant, or if all designated Beneficiaries have predeceased the
Participant, any payments to be made under the Plan on account of the
Participant’s death shall be paid to the estate of the Participant.
2.4 “Board” shall mean the Board of Directors of the Erie Indemnity Company.
2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.6 “Company” shall mean the Erie Indemnity Company, a Pennsylvania business
corporation.
2.7 “Deferred Compensation Account” shall mean such account as defined in
Appendix A and/or Appendix B, as applicable.
2.8 “Employee” shall mean a person engaged in performing services for the
Company, or an Affiliate, as an exempt or non-exempt full-time employee, as
defined by the Company’s Corporate Personnel Manual, as in existence at the time
of determination, and not as an independent contractor.
2.9 “Participant” shall mean each Employee who participates in the Plan in
accordance with the terms and conditions of the Plan.
2.10 “Plan” shall mean the Deferred Compensation Plan of Erie Indemnity Company
as set forth in the provisions of the Basic Plan Document, Appendix A,
Appendix B, and including any amendments, appendices and exhibits to these
documents.
2.11 “Qualified Plan” shall mean the Erie Insurance Group Employee Savings Plan,
a tax-qualified plan under Section 401(a) of the Code, as said plan is amended
from time to time.
2.12 “Vested” shall mean, as of any given date, the portion of the Deferred
Compensation Account maintained on behalf of a Participant which is then 100%
vested and nonforfeitable. All Deferred Compensation Accounts maintained under
the Plan shall be 100% vested and nonforfeitable at all times.
ARTICLE THREE
ADMINISTRATION

3.1.   GENERAL ADMINISTRATION

The Administrator shall be charged with the administration of the Plan. The
Administrator shall have all such powers as may be necessary to discharge its
duties relative to the administration of the Plan, including by way of
illustration and not limitation, discretionary authority to interpret and
construe the Plan, to determine and decide all questions of fact, and all
disputes arising under the Plan including, but not limited to, the eligibility
of any Employee to participate hereunder, the validity of any election or
designation as may be necessary or appropriate hereunder and the right of any
Participant or Beneficiary to receive payment of all or any portion of amounts
represented by a Deferred Compensation Account, maintained hereunder. The
Administrator shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable and
shall have the power to make equitable adjustments to remedy any mistakes or
errors made in the administration of the Plan. The Administrator shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless attributable to willful
misconduct. The Administrator, the Company and its respective officers and
directors shall be entitled to conclusively rely upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan,

139



--------------------------------------------------------------------------------



 



insofar as such reliance is consistent with the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and other applicable law. The service
providers to the Plan may act and rely upon all information reported to them by
the Administrator and/or the Company and need not inquire into the accuracy
thereof nor shall be charged with any notice to the contrary. Any individual
serving as Administrator shall not participate in any action or determination
regarding solely his own benefits payable hereunder. Decisions of the
Administrator made in good faith shall be final, conclusive and binding upon all
parties. Until modified by the Administrator, the claims and review procedures
set forth in Section 3.2 shall be the exclusive procedures for the disposition
of claims for benefits arising under the Plan.

3.2.   CLAIMS PROCEDURE

The Administrator shall be responsible for the claims procedure under the Plan.

  (a)   Original Claim. In the event a claim of any Participant, Beneficiary, or
other person (hereinafter referred to in this Section as the “Claimant”) for a
benefit is partially or completely denied, the Administrator shall give, within
ninety (90) days after receipt of the claim (or if special circumstances, made
known to the Claimant, require an extension of time for processing the claim,
within one hundred eighty (180) days after receipt of the claim), written notice
of such denial to the Claimant. Such notice shall set forth, in a manner
calculated to be understood by the Claimant, the specific reason or reasons for
the denial (with reference to pertinent Plan provisions upon which the denial is
based); an explanation of additional material or information, if any, necessary
for the Claimant to perfect the claim; a statement of why the material or
information is necessary; a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA; and an explanation of the Plan’s claims
review procedure, including the time limits applicable to such procedure.    
(b)   Review of Denied Claim.

  (i)   A Claimant whose claim is partially or completely denied shall have the
right to request a full and fair review of the denial by a written request
delivered to the Administrator within sixty (60) days of receipt of the written
notice of claim denial, or within such longer time as the Administrator, under
uniform rules, determines. In such review, the Claimant or his duly authorized
representative shall have the right to review, upon request and free of charge,
all documents, records or other information relevant to the claim and to submit
any written comments, documents, or records relating to the claim to the
Administrator.     (ii)   The Administrator, within sixty (60) days after the
request for review, or in special circumstances, such as where the Administrator
in its sole discretion holds a hearing, within one hundred twenty (120) days of
the request for review, will submit its decision in writing. Such decision shall
take into account all comments, documents, records and other information
properly submitted by the Claimant, whether or not such information was
considered in the original claim determination. The decision on review will be
binding on all parties, will be written in a manner calculated to be understood
by the Claimant, will contain specific reasons for the decision and specific
references to the pertinent Plan provisions upon which the decision is based,
will indicate that the Claimant may review, upon request and free of charge, all
documents, records or other information relevant to the claim and will contain a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.     (iii)   If a Claimant fails to file a claim or request for review
in the manner and in accordance with the time limitations specified herein, such
claim or request for review shall be waived, and the Claimant shall thereafter
be barred from again asserting such claim.

  (c)   Determination by the Administrator is Conclusive. The Administrator’s
determination of factual matter relating to Participants, Beneficiaries and
other persons including, without limitation, a Participant’s compensation, the
amount of any contribution credit and any other factual matters, shall be
conclusive.

140



--------------------------------------------------------------------------------



 



3.3   EXHAUSTION OF ADMINISTRATIVE REMEDIES

The exhaustion of the claims review procedure is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:

  a)   No claimant shall be permitted to commence any civil action to recover
Plan benefits or to enforce or clarify rights under the Plan under Section 502
or Section 510 of ERISA or under any other provision of law, whether or not
statutory, until the claims review procedure set forth herein has been exhausted
in its entirety; and     b)   In any such civil action all explicit and all
implicit determinations by the Administrator (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.

3.4   DEADLINE TO FILE CIVIL ACTION

No civil action to recover Plan benefits or to enforce or clarify rights under
the Plan under Section 502 or Section 510 of ERISA or under any other provision
of law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the civil action is commenced in the proper forum
before the earlier of:

  a)   Thirty months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based; or     b)   Six months after
the claimant has exhausted the claims review procedure.

3.5   FICA AND OTHER TAXES

For each year in which credits are made under the Plan for or on behalf of a
Participant who is employed in such year, the Company or Affiliate employing the
Participant shall withhold from that portion of the Participant’s compensation
that is not being deferred, in a manner determined by the Administrator, the
Participant’s share of FICA and other employment taxes. If the Administrator
determines it to be necessary or appropriate, the Administrator may reduce any
deferral of a Participant under the Plan in order to comply with this
Section 3.5.
ARTICLE FOUR
AMENDMENT AND TERMINATION
The Company expects to continue the Plan indefinitely, but reserves the right to
amend or terminate the Plan at any time, if, in its sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date specified in such resolution. Without consent of the
Participant, no amendment or termination of the Plan shall reduce the balance of
a Participant’s Deferred Compensation Account at the time of amendment or
termination. Except as may otherwise be provided by the Company, or as provided
in Appendix B, in the event of a termination of the Plan, the Company (or any
transferee, or successor entity of the Company) shall be obligated to pay
amounts represented by Vested Deferred Compensation Account balances to
Participants and Beneficiaries at such time or times and in such forms as
provided under the terms of the Plan. Nothing herein shall limit the Company’s
reserved right to terminate and liquidate the Plan in accordance with generally
applicable guidance prescribed by the Commissioner of Internal Revenue and
published in the Internal Revenue Bulletin.
ARTICLE FIVE

141



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS

5.1.   NO EFFECT ON EMPLOYMENT RIGHTS

Nothing contained herein shall be construed as creating any contract of
employment between the Company or any Affiliate and any Participant nor shall
any provision hereof confer upon any Participant the right to be retained in the
service of the Company or any Affiliate nor limit the right of the Company or
any Affiliate to discharge or otherwise deal with Participants without regard to
the existence of the Plan.

5.2.   GENERAL CONTRACTUAL OBLIGATION

It is the intent of this Plan, and each Participant understands, that no trust
has been created for his or her benefit in connection with this Plan and that
eligibility and participation in this Plan does not grant any Participant or
Beneficiary any interest in any asset of the Company or any Affiliate. The
Company’s obligation to pay to the Participant or Beneficiary the amounts
credited hereunder is a general contract obligation and shall be satisfied
solely from the general assets of the Company. Nothing contained in the Plan
shall constitute a guaranty by the Company, any Affiliate, or any other entity
or person that the assets of the Company will be sufficient to pay amounts
determined in accordance with the Plan. The obligation of the Company under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay amounts in the future. In each case in which amounts represented by the
balances credited to a Participant’s Vested Deferred Compensation Account have
been distributed to the Participant, Beneficiary, or other person entitled to
receipt thereof and which purports to cover in full the benefits hereunder, such
Participant, Beneficiary or other person shall have no further right or interest
in the other assets of the Company on account of participation in the Plan.
Notwithstanding a Participant’s entitlement to Vested amounts under the terms of
the Plan, the status of the Participant, or any person claiming by or through
the Participant, is that of an unsecured general creditor to the extent of his
entire interest under the Plan as herein described.

5.3.   BINDING ON COMPANY, PARTICIPANTS AND THEIR SUCCESSORS

The Plan shall be binding upon and inure to the benefit of the Company and
Affiliates, their successors and assigns and Participants and their heirs,
executors, administrators and legal representatives. In the event of the merger
or consolidation of the Company with or into any other corporation, or in the
event substantially all of the assets of the Company shall be transferred to
another corporation, the successor corporation resulting from the merger or
consolidation, or the transferee of such assets, as the case may be, shall, as a
condition to the consummation of the merger, consolidation or transfer, assume
the obligations of the Company hereunder and shall be substituted for the
Company hereunder.

5.4.   SPENDTHRIFT PROVISIONS

The interest of a Participant or Beneficiary under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, either voluntarily or involuntarily, prior to the
Participant’s or Beneficiary’s actual receipt of amounts represented by the
balances credited under the Plan on his behalf; any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any such interest
prior to such receipt shall be void. Amounts credited hereunder and not paid to
a Participant or Beneficiary shall not be subject to garnishment, attachment or
other legal or equitable process nor shall they be an asset in bankruptcy.
Notwithstanding the preceding sentence, no amount shall be payable from this
Plan to a Participant, or any person claiming by or through a Participant,
unless and until any and all amounts representing debts or other obligations
owed to the Company or any Affiliate by the Participant have been fully paid and
satisfied; provided, however, that any such offset, as applicable to a person’s
Plan interest under Appendix B, shall not exceed such offset as is permitted
under Section 409A of the Code. Neither the Company nor any Affiliate shall be
liable in any manner for or subject to the debts, contracts, liabilities, torts
or engagements of any person who has a Deferred Compensation Account maintained
on his behalf under the Plan.

5.5.   NO SPOUSAL RIGHTS

142



--------------------------------------------------------------------------------



 



Except as required by law or specifically provided by the Plan, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the accounts accumulated under the Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the Participant’s designation of Beneficiary.

5.6.   DISCLOSURE

Each Participant, upon his written request, shall receive a copy of the Plan and
the Administrator will make available for inspection by any Participant a copy
of any written rules and regulations used by the Administrator in administering
the Plan.

5.7.   INCAPACITY OF RECIPIENT

In the event a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his
person or of his estate is appointed, any Vested Deferred Compensation Account
under the Plan to which such Participant, or Beneficiary is entitled shall be
paid to such guardian, conservator or other person legally charged with the care
of his person or his estate. Except as provided in the preceding sentence, when
the Administrator, in its sole discretion, determines that a Participant or
Beneficiary is unable to manage his financial affairs, the Administrator may
direct the Company to make distribution(s) from the Vested Deferred Compensation
Account maintained on behalf of such Participant or Beneficiary to any one or
more of the spouse, lineal ascendants or descendants or other closest living
relatives of such Participant or Beneficiary who demonstrates to the
satisfaction of the Administrator the propriety of making such distribution(s).
Any payment so made shall not exceed such amount as is permitted under
Section 409A of the Code and shall be in complete discharge of any liability of
the Company and Administrator under the Plan for such payment. The Administrator
shall not be required to see to the application of any such distribution made as
provided above.

5.8.   INFORMATION FURNISHED BY PARTICIPANTS AND BENEFICIARIES

Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of a Participant’s or Beneficiary’s interest under the
Plan resulting from any misstatement of fact made by the Participant or
Beneficiary, directly or indirectly, to the Company or to the Administrator and
used by it in determining the Participant’s or Beneficiary’s Plan interest.
Neither the Company nor the Administrator shall be obligated or required to
increase the Plan interest of any such Participant or Beneficiary which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement. However, the Plan interest of any Participant or Beneficiary which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate in view of accurate facts.

5.9.   OVERPAYMENTS

If a payment or a series of payments made from the Plan is found to be greater
than the payment(s) to which a Participant or Beneficiary is entitled due to
factual errors, mathematical errors or otherwise, the Administrator may, in its
discretion and to the extent consistent with Section 409A of the Code, suspend
or reduce future payments to such Participant or Beneficiary or exercise such
legal or equitable remedies as it deems appropriate to correct the overpayment.

5.10.   UNCLAIMED BENEFIT

In the event that any amount determined to be payable to a Participant or
Beneficiary hereunder remains unclaimed by such Participant or Beneficiary for a
period of four years after the whereabouts or existence of such person was last
known to the Administrator, the Administrator may direct that all rights of such
person to such amounts be terminated absolutely; provided, however, that if such
Participant or Beneficiary subsequently appears and files a claim for payment in
accordance with Article Three and such claim is fully or partially successful,
the liability under the Plan for an amount equal to the successful claim shall
be reinstated.

143



--------------------------------------------------------------------------------



 



5.11.   ELECTIONS, APPLICATIONS, NOTICES

Every designation, direction, election, revocation or notice authorized or
required under the Plan which is to be delivered to the Company or the
Administrator shall be deemed delivered to the Company or the Administrator as
the case may be: (a) on the date it is personally delivered to the Administrator
(either physically at the Company’s executive offices at 100 Erie Insurance
Place, Erie, Pennsylvania 16530 or at such other location designated by the
Administrator or through interactive electronic communication) or (b) three
business days after it is sent by registered or certified mail, postage prepaid,
addressed to the Administrator at the offices indicated above. Every such item
which is to be delivered to a person or entity designated by the Administrator
to perform recordkeeping and other administrative services on behalf of the Plan
shall be deemed delivered to such person or entity when it is actually received
(either physically or through interactive electronic communication) by such
person or entity. Every designation, direction, election, revocation or notice
authorized or required which is to be delivered to a Participant or Beneficiary
shall be deemed delivered to a Participant or Beneficiary: (a) on the date it is
personally delivered to such individual (either physically or through
interactive electronic communication), or (b) three business days after it is
sent by registered or certified mail, postage prepaid, addressed to such
individual at the last address shown for him on the Company’s records. Any
notice required under the Plan may be waived by the person entitled thereto.

5.12.   COUNTERPARTS

This Plan may be executed in any number of counterparts, each of which shall be
considered as an original, and no other counterparts need be produced.

5.13.   SEVERABILITY

In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan. This Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained herein.

5.14.   GOVERNING LAW

The Plan is established under and will be construed according to the laws of the
Commonwealth of Pennsylvania to the extent that such laws are not preempted by
the Employee Retirement Income Security Act of 1974, as amended, and regulations
promulgated thereunder.

5.15.   HEADINGS

The headings of Sections of this Plan are for convenience of reference only and
shall have no substantive effect on the provisions of this Plan.

5.16.   CONSTRUCTION

The masculine gender, where appearing in this Plan, shall be deemed to also
include the feminine gender. The singular shall also include the plural, where
appropriate. Any words or phrases used herein with initial capital letters that
are not otherwise defined in this Basic Plan Document, Appendix A, or Appendix B
shall have the meanings assigned to them in the Qualified Plan, as in effect as
of the date the relevant determination is being made under the Plan, unless a
different meaning is required by the context. Such incorporation of Qualified
Plan words and phrases shall not apply with respect to any term or provision
that is expressly addressed in the Plan.

144



--------------------------------------------------------------------------------



 



Executed at Erie, Pennsylvania this 23rd day of December, 2008, effective as of
January 1, 2009.

                  ERIE INDEMNITY COMPANY    
 
           
 
           
 
  By:   /s/ James J. Tanous
 
   
 
           
 
  Title:  
Executive Vice President, Secretary and General Counsel
   

     
ATTEST:
   
 
   
 
   
    /s/ Brian Bolash
 
   

145



--------------------------------------------------------------------------------



 



APPENDIX A
DEFERRED COMPENSATION PLAN
OF ERIE INDEMNITY COMPANY
Accounts Earned and Vested On or Before December 31, 2004
ARTICLE ONE
INTRODUCTION
This Appendix A incorporates the provisions of the Plan as it relates to
Deferred Compensation Accounts that were earned and vested on or before
December 31, 2004, without material modifications to the terms of the Plan after
October 3, 2004. The provisions of this Appendix A shall apply in determining
the rights and features of such accounts.
ARTICLE TWO
DEFINITIONS
When the following words or phrases are used in this Appendix A with initial
capital letters, they shall have the following meanings:
2.1 “Administrator” is a term that is defined in Article Two of the Basic Plan
Document.
2.2 “Affiliate” is a term that is defined in Article Two of the Basic Plan
Document.
2.3 “Amendment Form” shall mean the Amendment Form described in Section 5.3.
2.4 “Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.
2.5 “Board” is a term that is defined in Article Two of the Basic Plan Document.
2.6 “Code” is a term that is defined in Article Two of the Basic Plan Document.
2.7 “Committee” shall mean the Executive Compensation and Development Committee
of the Board or its successor, as designated by the Board.
2.8 “Company” is a term that is defined in Article Two of the Basic Plan
Document.
2.9 “Compensation” shall mean “Compensation” as defined under the Qualified Plan
provided, however, that for purposes of the Plan, any limitation on recognized
Compensation under Section 401(a)(17) of the Code shall be ignored. Except as
otherwise specified by the Board, any change in the definition of Compensation
under the Qualified Plan (other than a change related to Section 401(a)(17) of
the Code shall automatically be considered a change to the Plan, effective as of
the effective date of change under the Qualified Plan, and the Plan shall
thereafter be administered in accordance with such change.
2.10 “Deferred Compensation Account” shall mean the bookkeeping account
described in Section 4.1.
2.11 “Election Form” shall mean the Participation Election Form described in
Section 3.2 and/or Section 3.3, as applicable to amounts under this Appendix A.
2.12 “Employee” is a term that is defined in Article Two of the Basic Plan
Document.
2.13 “Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account in accordance with Section 4.4.

146



--------------------------------------------------------------------------------



 



2.14 “Participant” shall mean each Employee who participated in the Plan in
accordance with the terms and conditions of this Appendix A. Participant shall
also include a former Employee who had become a Participant as an Employee and
on whose behalf the Administrator is maintaining a Deferred Compensation Account
pursuant to the terms of this Appendix A.
2.15 “Plan” is a term that is defined in Article Two of the Basic Plan Document.
2.16 “Qualified Plan” is a term that is defined in Article Two of the Basic Plan
Document.
2.17 “Supplemental Company Contribution” shall mean, the contribution credit
described in Section 4.3(b) and determined in reference to a formula set forth
in the Qualified Plan. Except as otherwise specified by the Board of Directors,
any change in the employer matching contribution formula under the Qualified
Plan shall automatically be considered a change to the Plan, effective as of the
effective date of change under the Qualified Plan, and the Plan shall thereafter
be administered in accordance with such change.
2.18 “Supplemental Employee Contribution” shall mean the contribution credit
described in Section 4.3(a) and determined in reference to a formula set forth
in the Qualified Plan. Except as otherwise specified by the Board of Directors,
any change in the elective contribution formula under the Qualified Plan shall
automatically be considered a change to the Plan, effective as of the effective
date of change under the Qualified Plan, and the Plan shall thereafter be
administered in accordance with such change.
2.19 “Valuation Date” shall mean the close of business as of each business day.
2.20 “Vested” is a term that is defined in Article Two of the Basic Plan
Document.
ARTICLE THREE
PARTICIPATION

3.1   ELIGIBILITY

The individuals who were eligible to participate in the Plan were those
Employees selected by the Committee. The Committee made its selection of
Employees eligible to participate at least 30 days before January 1 of the year
next beginning or at such other times as it shall decide for the purpose of
determining the eligibility of new Employees hired by the Company or its
Affiliates.
The Committee, in its sole discretion, determined to what extent an Employee was
eligible to participate under the provisions of Section 4.2 and/or Section 4.3
hereof. Except as otherwise provided by the Committee, an Employee who had been
selected by the Committee as eligible to participate under Section 4.2 and/or
Section 4.3 of the Plan continued such eligibility from year to year of his
employment with the Company or Affiliate, regardless of whether the Employee
elected to participate or not, unless the Committee, in its discretion,
terminated all or part of that Employee’s eligibility.

3.2   PARTICIPATION UNDER DEFERRED COMPENSATION PROVISIONS

An Employee who was eligible under the provisions of Section 3.1 to participate
under the deferral provisions of Section 4.2 may have elected to participate,
altered the extent of his participation, or suspended or terminated his
participation under such deferral provisions by having delivered a properly
completed and executed Election Form to the Administrator. This form will have
specified:

  a)   The amount of annual salary to be deferred and/or the amount of any bonus
to be deferred;     b)   The Participant’s investment designation in accordance
with Section 4.5;

147



--------------------------------------------------------------------------------



 



  c)   The method by which the amounts credited to the Participant’s Deferred
Compensation Account are to be paid;     d)   The date at which payment of the
amounts credited to the Participant’s Deferred Compensation Account is to occur
(in the event of a lump sum distribution) or commence (in the event of a form of
distribution other than a lump sum); and     e)   The Beneficiary to whom
payment of all amounts credited to the Participant’s Deferred Compensation
Account under this Appendix A will be made in the event of the Participant’s
death (unless this Beneficiary had already been designated pursuant to
Section 3.3 or otherwise).

The election under paragraph (a) above was irrevocable with respect to the
calendar year to which it applied. The election under paragraph (b) above may be
changed as provided in Section 4.5 and shall be subject to the provisions of
Section 3.4. The elections under paragraphs (c) and (d) above shall be
irrevocable except as provided in Section 5.3 and shall be subject to the
provisions of Section 3.4. The election under paragraph (e) above may be changed
by the Participant at any time and shall be subject to the provisions of
Section 3.4.

3.3   PARTICIPATION UNDER SUPPLEMENTAL 401(k) PROVISIONS

An Employee who was eligible under the provisions of Section 3.1 to participate
under the deferral provisions of Section 4.3 may have elected to participate,
altered the extent of his participation, or suspended or terminated his
participation under such deferral provisions by having delivered a properly
completed and executed Election Form to the Administrator. This form will have
specified:

  a)   The amount of his future Compensation to be deferred;     b)   The
Participant’s investment designation in accordance with Section 4.5;     c)  
The method by which amounts credited to the Participant’s Deferred Compensation
Account are to be paid;     d)   The date at which payment of the amounts
credited to the Participant’s Deferred Compensation Account is to occur (in the
event of a lump sum distribution) or commence (in the event of a form of
distribution other than a lump sum); and     e)   The Beneficiary to whom
payment of all amounts credited to the Participant’s Deferred Compensation
Account under this Appendix A will be made in the event of the Participant’s
death (unless this Beneficiary had already been designated pursuant to
Section 3.2 or otherwise).

The election under paragraph (a) above was irrevocable with respect to the
calendar year to which it applied. The election under paragraph (b) above may be
changed as provided in Section 4.5 and shall be subject to the provisions of
Section 3.4. The elections under paragraphs (c) and (d) above shall be
irrevocable except as provided in Section 5.3 and shall be subject to the
provisions of Section 3.4. The election under paragraph (e) above may be changed
by the Participant at any time and shall be subject to the provisions of
Section 3.4.

3.4   COORDINATION OF ELECTIONS

Notwithstanding any provision of this Article Three to the contrary, an Employee
who was eligible to participate under the provisions of Sections 4.2 and 4.3 and
who elected to participate under both Sections was required to coordinate and
combine certain elections (stated below) into a single election that is
applicable both to salary and/or bonuses deferred under Section 4.2 and
Compensation deferred under Section 4.3. The elections that are coordinated into
a single election under this Section 3.4 are:

  a)   A Participant’s investment designation described in Sections 3.2(b) and
3.3(b);     b)   A Participant’s method of payment election described in
Sections 3.2(c) and 3.3(c);

148



--------------------------------------------------------------------------------



 



  c)   A Participant’s election regarding the time payment is made or commences,
as described in Sections 3.2(d) and 3.3(d); and     d)   A Participant’s
Beneficiary designation described in Sections 3.2(e) and 3.3(e).

The effective date of this Section 3.4 with respect to any Participant was the
effective date of the Participant’s initial deferral under Section 4.2 or his
initial deferral under Section 4.3, whichever was later.

3.5   EFFECTIVE DATE FOR PARTICIPATION

The effective date for participation in the Plan by an Employee who was eligible
to participate under Section 3.1 was the first day of the calendar year that
immediately followed the calendar year in which the Administrator received the
Employee’s Election Form. The effective date for participation in the Plan by a
newly hired Employee who was eligible shall be the date that the Employee began
active employment with the Company or an Affiliate as long as the Administrator
had received the Employee’s Election Form prior to this date. The deferral of a
Participant’s salary under Section 4.2 and/or the deferral of a Participant’s
Compensation under Section 4.3 began or ended, as appropriate, as of the first
pay period that ended in the calendar year that immediately followed the
calendar year in which the Administrator received the Employee’s Election Form;
provided that, in all events, the Employee’s Election Form was received by the
Administrator before the beginning of such pay period. The deferral of any
Participant bonus under Section 4.2 was effective as of the date such bonus
would otherwise have been payable to the Participant.
ARTICLE FOUR
COMPENSATION DEFERRED

4.1   DEFERRED COMPENSATION ACCOUNT

A Deferred Compensation Account was established for each Employee who properly
completed, executed and delivered an Election Form under Section 3.2 and/or
Section 3.3. The compensation each Participant elected to defer under
Section 4.2 and/or any Supplemental Employee Contributions and Supplemental
Company Contributions credited on the Participant’s behalf under Section 4.3 for
calendar years beginning before January 1, 2005, as well as Hypothetical
Interest earned on such deferred compensation, is credited to this Deferred
Compensation Account. A Participant’s Deferred Compensation Account shall be
kept only for bookkeeping and accounting purposes and no Company funds shall be
transferred or designated to this account. A Participant’s interest in the
Deferred Compensation Account maintained on his behalf shall be Vested at all
times.

4.2   AMOUNT OF SALARY/BONUS DEFERRAL

An Employee who was eligible to participate under the provisions of this
Section 4.2 may have elected to defer receipt of up to 25% of his annual salary
for services as an Employee of the Company or an Affiliate. In addition to, or
in lieu of, a deferral of annual salary, a Participant may have elected to defer
receipt of up to 100% of any annual bonus to be payable by the Company or an
Affiliate. An election to defer salary and/or bonus was made by the end of the
calendar year which preceded the calendar year in which the deferral election
was effective and the compensation was earned. Compensation deferred under this
Section 4.2 was credited to the Participant’s Deferred Compensation Account on
the date such compensation would otherwise have been payable to the Participant.

4.3   AMOUNT OF SUPPLEMENTAL 401(k) CONTRIBUTIONS

  a)   An Employee who was eligible to participate under the provisions of this
Section 4.3 may have elected to have Supplemental Employee Contributions made to
the Plan on his behalf within such times and in accordance with such means as
were designated by the Administrator. The amount of Supplemental Employee
Contribution credited hereunder with respect to a participating Employee for any
given year was determined by the Administrator, in its discretion, and was in
reference to the amount by which the elective contributions made on behalf of
such Employee for such year under the Qualified Plan was limited by the
application of Section 402(g) of the Code.

149



--------------------------------------------------------------------------------



 



  b)   In the event that (i) the allocation of employer matching contributions
under the Qualified Plan on behalf of a Participant was limited for any given
Plan Year due to the limitation on elective contributions made on such
Participant’s behalf under the Qualified Plan under Section 402(g) of the Code,
and (ii) the Participant was making Supplemental Employee Contributions for the
given year at such level as the Administrator, in its discretion, deems
sufficient, the amount by which such employer matching contributions were
limited, as determined by the Administrator in its discretion, was credited
under the Plan as a matching contribution on Supplemental Employee Contributions
and was designated as Supplemental Company Contributions.     c)   Compensation
deferred under this Section 4.3 was credited to the Participant’s Deferred
Compensation Account as of the date such compensation would otherwise have been
treated as a contribution allocation under the Qualified Plan.

4.4   HYPOTHETICAL INTEREST

The Deferred Compensation Account maintained on behalf of a Participant under
this Appendix A is credited with Hypothetical Interest. The Hypothetical
Interest is credited as of each Valuation Date on the amount credited to the
Participant’s Deferred Compensation Account on such Valuation Date in accordance
with the valuation procedure adopted by the Administrator. The Hypothetical
Interest credited to each Deferred Compensation Account is determined by the
Administrator and computed in reference to the appreciation or depreciation
experienced since the immediately preceding Valuation Date by the hypothetical
investment funds which the Administrator may offer to Participants under
Section 4.5. For any given period, Hypothetical Interest may be a positive or a
negative figure. The crediting of Hypothetical Interest shall occur so long as
there is a balance in the Participant’s Deferred Compensation Account regardless
of whether the Participant has terminated employment with the Company or
Affiliates or has died. The Administrator may prescribe any reasonable method or
procedure for the accounting of Hypothetical Interest.

4.5   PARTICIPANT INVESTMENT DESIGNATION

  a)   A Participant (and any eligible Employee first electing to participate in
the Plan) may have designated on such form or forms satisfactory to the
Administrator, that portion of his future deferred compensation and, separately,
that portion of any existing Deferred Compensation Account maintained on his
behalf which shall be credited with Hypothetical Interest in reference to each
of the hypothetical investment funds that were offered by the Administrator, in
the discretion of the Administrator. Such designations specified, in 1%
increments, the percentages to be credited in reference to each of the
hypothetical investment funds offered. Such designations may remain in effect
until the Participant submits a new designation within such times and in
accordance with such means as are designated by the Administrator. All new
designations are effective as of a given date specified by the Administrator. In
the event a Participant fails to make an effective designation under this
paragraph (a), the Administrator, acting in its discretion, shall make such
designation on behalf of the Participant.       b)   In accepting participation
in the Plan, a Participant agreed on behalf of himself and his Beneficiary to
assume all risk in connection with any decrease in value of the hypothetical
investment funds in reference to which Hypothetical Interest is credited to the
Participant’s Deferred Compensation Account. The Company, the Affiliates and the
Administrator shall not be liable to any Participant or Beneficiary for the
under-performance of any hypothetical investment fund offered under the Plan.  
  c)   The Administrator may, in its discretion, offer additional hypothetical
investment funds to Participants and may cease to offer any such fund at such
time as it deems appropriate. In the event the Administrator decides to
discontinue offering a hypothetical investment fund under the Plan, those
Participants on whose behalf Hypothetical Interest is then being credited on the
basis of the discontinued hypothetical investment fund may be required, at the
discretion of the Administrator,

150



--------------------------------------------------------------------------------



 



      to have affected amounts consolidated with (or “mapped” to) a replacement
hypothetical investment fund selected by the Administrator or may be required to
designate, from such selection of funds as may be offered by the Administrator,
a hypothetical fund or funds as a replacement for the investment fund being
discontinued. Any such designation by a Participant shall be made in accordance
with paragraph (a) above. Hypothetical Interest credited on behalf of any
Participant who is affected by the discontinuation of a hypothetical investment
fund but who fails to make any replacement designation offered in this paragraph
(c) shall mirror, to the extent of the Participant’s interest in such
discontinued fund, such hypothetical investment fund or funds as the
Administrator may choose in its discretion. Any changes under this paragraph
(c) shall take effect as of such times and under such rules as shall be
established by the Administrator.       d)   Notwithstanding any provision of
the Plan to the contrary, the eligibility of a Participant to make any
designation under this Section 4.5 shall not be construed as to provide any
Participant or other person with a beneficial ownership interest in any assets
of the Company or an Affiliate. Title to and beneficial ownership of any assets
which the Company or any Affiliate may earmark to pay the contingent deferred
compensation hereunder shall at all times remain in the Company or Affiliate.
The Participant, his Beneficiary and any heirs, successors or assigns shall not
have any legal or equitable right, interest or control over or any property
interest whatsoever in any specific assets of the Company or any Affiliate or
related entity on account of having an interest under the Plan. Any and all of
the Company’s assets, and any life insurance policies, annuity contracts or the
proceeds therefrom which may be acquired by the Company shall be, and remain,
the general unpledged, unrestricted assets of the Company. In no event shall the
Company or any Affiliate be required to purchase any specific shares or interest
in any investment fund.

4.6   STATEMENTS

Statements will be sent to each Participant as to the balance of his Deferred
Compensation Account at least once each calendar year.
ARTICLE FIVE
PAYMENT OF DEFERRED COMPENSATION

5.1   PAYMENT

Upon termination of employment with the Company and all Affiliates, the Vested
balance credited to the Participant’s Deferred Compensation Account shall be
paid to him according to the method and at the times selected by the Participant
in his Election Form or, if applicable, in the most recent, properly executed
and effective Amendment Form(s) which the Participant has delivered to the
Administrator prior to the Participant’s termination of employment.

5.2   METHODS OF PAYMENT

The Participant may elect any of the following methods of payment for the
amounts represented by his Vested Deferred Compensation Account:

  a)   A lump sum distribution;       b)   Payments in approximately equal
annual installments for a period not to exceed 10 years;     c)   Payments in
approximately equal monthly installments for a period not to exceed 10 years;
and

151



--------------------------------------------------------------------------------



 



  d)   Payment of a dollar amount or percentage (as specified by the
Participant) of the Participant’s Vested Deferred Compensation Account in the
form of a single sum payment with the balance of such Account being paid under
either the method described in paragraph (b) or the method described in
paragraph (c) above.  

In the event the Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the balance in the Participant’s Vested
Deferred Compensation Account on his date of death shall be paid as soon as
practicable in a lump sum to the Beneficiary designated by the Participant in
the most recent, properly executed, Beneficiary designation which the
Participant has delivered to the Administrator prior to the Participant’s death.

5.3   AMENDMENT TO PAYMENT ELECTION

A Participant who is employed by the Company or an Affiliate may request to
defer the date at which payment of his Vested Deferred Compensation Account will
occur (or commence) and may request a change in his elected method of payment by
submitting an Amendment Form to the Administrator which indicates the period of
additional deferral and/or the desired method of payment; provided, however:

  a)   Such request of additional deferral or alternative method of payment
shall be subject to the Administrator’s power, to be exercised at
Administrator’s discretion, to direct that payment of the Participant’s Vested
Deferred Compensation Account will occur or commence, or will be paid under a
method, in accordance with the Participant’s election(s) on a previously
delivered Amendment Form or on the Participant’s Election Form; and       b)  
In no event shall any requested additional deferral or alternative method of
payment become effective unless the Amendment Form evidencing such request is
submitted to, and approved by, the Administrator at least twelve months prior to
the date payment of the Vested Deferred Compensation Account would otherwise
have occurred or commenced under the Election Form or Amendment Form in effect
on the date the Participant requests the additional deferral or alternative
method of payment.     c)   A Participant may at any time elect to change his
Beneficiary in accordance with Article Two of the Basic Plan document, subject
to the provisions of Section 3.4.

5.4   EMERGENCY CIRCUMSTANCES

Notwithstanding any other provision of this Plan, if the Committee determines,
after consideration of a Participant’s application, that the Participant has a
financial necessity of such a substantial nature that a current payment of
compensation deferred under this Plan is warranted, the Committee may in its
sole and absolute discretion direct that all or a portion of the Participant’s
Vested Deferred Compensation Account balance be paid to him. The payment shall
be made in the manner and at the times specified by the Committee for payment;
provided, however, such payment shall not be in excess of that amount which is,
in the discretion of the Committee, required to satisfy the financial necessity.
ARTICLE SIX
CONSTRUCTION
This Appendix A is intended to memorialize the provisions of the Plan as it
pertains to grandfathered amounts within the meaning of guidance promulgated by
the Internal Revenue Service pursuant to Section 409A of the Code. As a result,
the Administrator shall interpret and construe the terms of this Appendix A so
as to preserve the status of these amounts as grandfathered amounts under such
guidance. References, or cross references to an identified Article, Section, or
specific part thereof, shall refer to such Article, Section (or part) of this
Appendix A, unless otherwise qualified by the context.

152



--------------------------------------------------------------------------------



 



APPENDIX B
DEFERRED COMPENSATION PLAN
OF ERIE INDEMNITY COMPANY
Accounts Not Earned and Vested On or Before December 31, 2004
ARTICLE ONE
INTRODUCTION
This Appendix B incorporates the provisions of the Plan as it relates to
Deferred Compensation Accounts other than such accounts that were earned and
vested on or before December 31, 2004, without material modifications to the
terms of the Plan after October 3, 2004. The provisions of this Appendix B shall
apply in determining the rights and features of such accounts and is generally
effective as of
January 1, 2009.
ARTICLE TWO
DEFINITIONS
When the following words or phrases are used in this Appendix B with initial
capital letters, they shall have the following meanings:
2.1 “Administrator” is a term that is defined in Article Two of the Basic Plan
Document.
2.2 “Affiliate” is a term that is defined in Article Two of the Basic Plan
Document.
2.3 “Amendment Form” shall mean the Amendment Form described in Section 5.7. An
Amendment Form may be in paper and/or electronic form, as designated by the
Administrator.
2.4 “Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.
2.5 “Board” is a term that is defined in Article Two of the Basic Plan Document.
2.6 “Code” is a term that is defined in Article Two of the Basic Plan Document.
2.7 “Committee” shall mean the Executive Compensation and Development Committee
of the Board, or its successor, as designated by the Board.
2.8 “Compensation” shall mean for any period, the rate of base salary or the
wages paid by the Company or an Affiliate to an Employee during the period. For
this purpose, the “rate of base salary or the wages paid” shall exclude Form W-2
income in the form of overtime compensation, bonuses, commissions, deferred
compensation plan payments or severance pay under any severance benefit plan,
but shall include Form W-2 income paid as a lump sum in lieu of merit increase
and compensation excluded from Form W-2 income because of salary reduction
agreements in connection with plans described in Sections 125, 132(f)(4) or
401(k) of the Code or resulting from deferred compensation contracts for the
year in question.
2.9 “Company” is a term that is defined in Article Two of the Basic Plan
Document.
2.10 “Controlled Group Member” shall mean any organization which, together with
the Company, is a member of a controlled group of corporations under
Sections 414(b), 414(c), and 1563(a) of the Code, applying an 80% test for
purposes of Section 1563(a).
2.11 “Deferred Compensation Account” shall mean the bookkeeping account
described in Section 4.4.

153



--------------------------------------------------------------------------------



 



2.12 “Election Form” shall mean the Participation Election Form described in
Section 3.2 and/or Section 3.3. An Election Form may be in paper and/or
electronic form, as designated by the Administrator.
2.13 “Employee” is a term that is defined in Article Two of the Basic Plan
Document.
2.14 “Hypothetical Interest” shall mean the gains and losses credited to a
Participant’s Deferred Compensation Account in accordance with Section 4.5.
2.15 “Participant” shall mean each Employee who participated in the Plan in
accordance with the terms and conditions of this Appendix B. Participant shall
also include a former Employee who had become a Participant as an Employee and
on whose behalf the Administrator is maintaining a Deferred Compensation Account
pursuant to the terms of this Appendix B.
2.16 “Plan” is a term that is defined in Article Two of the Basic Plan Document.
2.17 “Qualified Plan” is a term that is defined in Article Two of the Basic Plan
Document.
2.18 “Separation from Service” shall mean an Employee’s complete cessation of
all services as an Employee for the Company and all Controlled Group Members or
as otherwise set forth below:

  a)  
A Separation from Service shall not be considered to have occurred if the
individual’s employment relationship is treated by an Employer as continuing
while the individual is on military leave, sick leave, or other bona fide leave
of absence if such period of leave does not exceed six months or, if longer, so
long as the individual’s right to reemployment is provided by statute or by
contract. If the period of leave exceeds six months and such reemployment rights
are not provided, the employment relationship is deemed to cease on the first
date immediately following such six-month period.
    b)  
A Separation from Service shall also not be considered to have occurred if the
individual’s employment relationship is treated by an Employer as continuing
while the individual is on a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six months, where such impairment
causes the individual to be unable to perform the duties of his position or any
substantially similar position, provided that, for purposes of the Plan, the
employment relationship shall be considered to continue no longer than 29 months
or, if longer, so long as the individual’s right to reemployment is provided by
statute or by contract. If the period of leave exceeds 29 months and such
reemployment rights are not provided, the employment relationship is deemed to
cease on the first date immediately following such 29-month period.
    c)  
A Separation from Service shall also not be considered to have occurred,
regardless of the level of services anticipated or provided by the individual as
an employee, if the individual continues to provide services to the Employer in
a capacity other than as an employee of the Employer at a rate that is fifty
percent (50%) or more of the level of services rendered, on average, during the
immediately preceding 36-month period (or the full period of such services, if
less than 36 months) and the remuneration for such services is fifty percent
(50%) or more of the average remuneration earned during the 36-month period (or
the full period of such services, if less than 36 months).
    d)   Otherwise, a Separation from Service is presumed to have occurred if
the facts and circumstances indicate that (A) an Employer and the individual
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the individual would
perform after such date would permanently decrease to 20% or less of the average
level of bona fide services over the immediately preceding 36-month period (or
the full period of such services, if less than 36 months) or (B) the level of
bona fide services the individual performs after a given date decreases to a
level equal to 20% or less of the average level of bona fide services performed
by the individual over the immediately preceding 36-month period (or the full
period of such services, if less than 36 months).

154



--------------------------------------------------------------------------------



 



2.19 “Specified Employee” shall mean, for any period during which the Company
remains publicly traded, an individual who is included in the group of employees
who are determined to be “key employees” under Section 416(i)(1)(A)(i), (ii), or
(iii) of the Code (as applied in accordance with regulations thereunder and
disregarding Section 416(i)(5) of the Code), identified in the manner and under
the procedures specified in a writing adopted by the Committee.
2.20 “Supplemental Company Contribution” shall mean, the contribution credit
described in Section 4.3(b) and determined in reference to a formula set forth
in the Qualified Plan. Except as otherwise specified by the Board, any change in
the employer matching contribution formula under the Qualified Plan shall
automatically be considered a change to the Plan, effective as of the effective
date of change under the Qualified Plan, and the Plan shall thereafter be
administered in accordance with such change.
2.21 “Supplemental Employee Contribution” shall mean the contribution credit
described in Section 4.3(a). 2.22 “Valuation Date” shall mean the close of
business as of each business day.
2.23 “Vested” is a term that is defined in Article Two of the Basic Plan
Document.
ARTICLE THREE
PARTICIPATION

3.1   ELIGIBILITY

The individuals who are eligible to participate in the Plan are those Employees
selected by the Committee. The Committee shall make its selection of eligible
Employees before January 1 of the year next beginning or at such other times as
it shall decide for the purpose of determining the eligibility of new Employees
hired by the Company or its Affiliates or Employees newly promoted into a
classification eligible for participation in the Plan.
The Committee, in its sole discretion, shall determine to what extent an
Employee is eligible to participate under the provisions of Article Four. Except
as otherwise provided by the Committee, an Employee who has been selected by the
Committee as eligible to participate under Section 4.2 and/or Section 4.3 of the
Plan shall continue such eligibility from year to year of his employment with
the Company or Affiliate, regardless of whether the Employee elects to
participate or not; provided, however, that the Committee, in its discretion,
may terminate all or part of an Employee’s eligibility for any given year. To
participate in the Plan for any given year, an Employee must be classified
within a select group of management and highly compensated employees for such
year.

3.2   PARTICIPATION UNDER DEFERRED COMPENSATION PROVISIONS

An Employee who is eligible under the provisions of Section 3.1 to participate
under the deferral provisions of Section 4.2 may elect to participate, alter the
extent of his participation, or suspend or terminate his participation under
such deferral provisions by delivering a properly completed and executed
Election Form to the Administrator. This Election Form shall specify:

  a)   The percentage of any bonus to be deferred as provided in Section 4.2 for
the calendar year to which the election applies;     b)   The Participant’s
investment designation in accordance with Section 4.6;     c)   The method by
which the amounts deferred for the calendar year to which the election applies
(included Hypothetical Interest on such deferrals) are to be paid in accordance
with a method of payment permitted under Section 5.2(a);     d)   The time as of
which payment of the amounts deferred for the calendar year to which the
election applies (included Hypothetical Interest on such deferrals) is to occur
(in the event of a lump sum distribution) or commence (in the event of a form of
distribution other than a lump sum) in accordance

155



--------------------------------------------------------------------------------



 



      with a time of payment permitted under Section 5.2(b); and     e)   The
Beneficiary to whom payment of all amounts credited to the Participant’s
Deferred Compensation Account under this Appendix B will be made in the event of
the Participant’s death (unless this Beneficiary has already been designated
pursuant to Section 3.3 or otherwise).

The election under paragraph (a) above shall be irrevocable with respect to the
calendar year to which it applies, except as provided in Sections 4.1(c) or
4.1(d). The election under paragraph (b) above may be changed as provided in
Section 4.6 and shall be subject to the provisions of Section 3.4. The elections
under paragraphs (c) and (d) above shall be irrevocable except as provided in
Section 5.7 and shall be subject to the provisions of Section 3.4. The election
under paragraph (e) above may be made and may be changed as provided in
Article Two of the Basic Plan Document, subject to the provisions of
Section 3.4.

3.3   PARTICIPATION UNDER SUPPLEMENTAL 401(k) PROVISIONS

An Employee who is eligible under the provisions of Section 3.1 to participate
under the deferral provisions of Section 4.3 may elect to participate, alter the
extent of his participation, or suspend or terminate his participation under
such deferral provisions by delivering a properly completed and executed
Election Form to the Administrator. This Election Form shall specify:

  a)   The percentage of his future Compensation to be deferred as provided in
Section 4.3 for the calendar year to which the election applies;     b)   The
Participant’s investment designation in accordance with Section 4.6;     c)  
The method by which amounts the Participant defers for the calendar year to
which the election applies and which are attributable to the Participant’s
Supplemental Employee Contributions (included Hypothetical Interest on such
deferrals) are to be paid in accordance with a method of payment permitted under
Section 5.2(a);     d)   The time as of which payment of the amounts the
Participant defers for the calendar year to which the election applies and which
are attributable to the Participant’s Supplemental Employee Contributions
(included Hypothetical Interest on such deferrals) is to occur (in the event of
a lump sum distribution) or commence (in the event of a form of distribution
other than a lump sum) in accordance with a time of payment permitted under
Section 5.2(b);     e)   The method by which amounts represented by those
credits to the Participant’s Deferred Compensation Account which are
attributable to the Supplemental Company Contributions made on the Participant’s
behalf (including Hypothetical Interest on such amounts) are to be paid in
accordance with a method of payment permitted under Section 5.2(a);     f)   The
time as of which payment of the amounts represented by those credits to the
Participant’s Deferred Compensation Account which are attributable to the
Supplemental Company Contributions made on the Participant’s behalf (including
Hypothetical Interest on such amounts) is to occur (in the event of a lump sum
distribution) or commence (in the event of a form of distribution other than a
lump sum) in accordance with a time of payment permitted under Section 5.2(b);
and     g)   The Beneficiary to whom payment of all amounts credited to the
Participant’s Deferred Compensation Account under this Appendix B will be made
in the event of the Participant’s death (unless this Beneficiary has already
been designated pursuant to Section 3.2 or otherwise).

The election under paragraph (a) above shall be irrevocable with respect to the
calendar year to which it applies, except as provided in Sections 4.1(c) or
4.1(d). The election under paragraph (b) above may be changed as provided in
Section 4.6 and shall be subject to the provisions of Section 3.4. The elections
under paragraphs (c), (d), (e) and (f) above shall be irrevocable except as
provided in Section 5.7 and, with respect to elections under paragraphs (c) and
(d), shall be subject to the provisions of Section 3.4. The election under
paragraph (g) above may be made and may be changed as provided in Article Two of
the Basic Plan Document, subject to the provisions of Section 3.4.

156



--------------------------------------------------------------------------------



 



3.4   COORDINATION OF ELECTIONS

Notwithstanding any provision of the Plan to the contrary, an Employee is
eligible to participate under the provisions of Sections 4.2 and 4.3 and who
elected to participate under both Sections shall be required to coordinate and
combine certain elections (stated below) into a single election that is
applicable both to a bonus deferred under Section 4.2 and Compensation deferred
under Section 4.3. The elections that shall be coordinated into a single
election under this Section 3.4 are:

  a)   A Participant’s investment designation described in Sections 3.2(b) and
3.3(b);     b)   A Participant’s method of payment election described in
Sections 3.2(c) and 3.3(c);     c)   A Participant’s time of payment election
described in Sections 3.2(d) and 3.3(d); and     d)   A Participant’s
Beneficiary designation described in Sections 3.2(e) and 3.3(g).

The effective date of this Section 3.4 with respect to any Participant shall be
the effective date of the Participant’s initial deferral under Section 4.2 or
his initial deferral under Section 4.3, whichever is later.

3.5   EFFECTIVE DATE FOR PARTICIPATION

  a)   Except as provided under paragraph (b) below, the effective date for
participation in the Plan by an Employee who is eligible to participate under
Section 3.1 shall be the first day of the calendar year that immediately follows
the calendar year in which the Administrator receives the Employee’s properly
completed and executed Election Form. For any given year, the effective date for
the deferral of any Participant bonus under Section 4.2 shall be the date such
bonus would otherwise be payable to the Participant and the effective date for
the deferral of a Participant’s Compensation under Section 4.3 shall be the last
day of the first pay period that ends in the calendar year that immediately
follows the calendar year in which the Administrator receives the Employee’s
properly completed and executed Election Form.     b)   The effective date for
participation in the Plan by a newly hired Employee or a newly promoted Employee
who is eligible to participate under Section 3.1 shall be the date that the
Employee begins active employment with the Company or an Affiliate or the date
on which the Employee’s promotion is effective, provided the Administrator has
received the Employee’s Election Form prior to such date. Notwithstanding the
preceding sentence, a newly hired Employee or newly promoted Employee who is
eligible to participate under Section 3.1 may elect to participate under the
provisions of Section 3.2 and/or Section 3.3 by delivering a properly completed
and executed Election Form to the Administrator within 30 days of the Employee’s
date of hire or, if applicable, effective date of promotion. In the event such
an Employee completes such action, the Employee’s elections under Section 3.2
and/or Section 3.3 shall apply only with respect to that portion of a bonus
and/or that Compensation that is attributable to the Employee’s services
performed after the Election Form has been delivered to the Administrator and
the effective date for participation of such Employee shall be the date as of
which the Administrator determines such Election Form to be effective.

3.6   CESSATION OF ELIGIBILITY

If during a calendar year a Participant has a Separation from Service, deferrals
under the provisions of Sections 4.2 and/or 4.3 shall cease as of the date of
such Separation from Service or such earlier date on which the Participant no
longer receives Compensation. If during a calendar year a Participant ceases to
satisfy the criteria that qualified him for Plan participation, as determined by
the Committee, (including, for this purpose, the requirement that a Participant
be classified within a select group of management and highly compensated
employees), the Participant’s deferrals under the provisions of Sections 4.2
and/or 4.3 shall continue for the remainder of such calendar year and shall
thereafter cease until such time as the Committee determines the individual
again satisfies the criteria for Plan participation. Such individual shall
remain a Participant, however, until the amounts represented by the Vested
Deferred Compensation Account maintained on his behalf under the Plan are
distributed.

157



--------------------------------------------------------------------------------



 



ARTICLE FOUR
COMPENSATION DEFERRED

4.1   DEFERRED COMPENSATION ELECTION

  a)   Initial Deferral Election. An Employee who is eligible to participate in
the Plan under the provisions of Section 3.1 may elect to defer an annual bonus
and/or Compensation for a given calendar year by delivering a properly completed
and executed Election Form to the Administrator as provided in Sections 3.2,
3.3, or 3.5. Except as provided in Section 3.5(b), a properly completed and
executed Election Form shall be considered to be delivered on a timely basis if
it is provided to the Administrator by the last day of the last full pay period
ending in the calendar year which immediately precedes the calendar year for
which the deferral election is effective and the annual bonus and/or
Compensation is to be earned. Except as provided in paragraphs (c) or (d) below,
any such deferral election shall be irrevocable as of the last day of the last
full pay period ending in the calendar year that immediately precedes the
calendar year to which the election applies. Such deferral election shall
automatically terminate as to any annual bonus or Compensation attributable to
services after such calendar year.     b)   Subsequent Deferral Elections. With
respect to any calendar years beginning after the year an Employee first becomes
eligible to participate under Section 3.1, the Employee may elect to defer an
annual bonus and/or Compensation attributable to services performed in such year
by delivering a properly completed and executed Election Form to the
Administrator by the last day of the last full pay period ending in the calendar
year which immediately precedes the calendar year for which the deferral
election is to be effective and the annual bonus and/or Compensation is to be
earned. Except as provided in paragraphs (c) or (d) below, any such deferral
election shall be irrevocable as of the last day of the last full pay period
ending in the calendar year that immediately precedes the calendar year to which
the election applies. Such deferral election shall automatically terminate as to
any annual bonus or Compensation attributable to services after such calendar
year.     c)   If a Participant makes a withdrawal due to an unforeseeable
emergency under Section 5.6 all remaining deferrals of annual bonus and/or
Compensation under the Plan for the calendar year in which such a withdrawal is
made shall be cancelled. Such Participant shall not be permitted to make any
further deferral of Compensation until the Participant satisfies the procedures
set forth in paragraph (b) above.     d)   Participant deferrals of annual bonus
and/or Compensation under the Plan shall be cancelled in such other events or
conditions as the Commissioner of Internal Revenue may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin which the
Administrator, in its discretion, chooses to apply under the Plan; provided,
however, that a Participant shall have no direct or indirect election to the
application of such events or conditions to his individual circumstances.

4.2   AMOUNT OF BONUS DEFERRAL

Subject to Section 3.5(b), an Employee who is eligible to participate under the
provisions of this Section 4.2 may elect to defer receipt of up to 100% of any
annual bonus to be payable by the Company or an Affiliate. Compensation deferred
under this Section 4.2 is credited to the Participant’s Deferred Compensation
Account as of the date such compensation would otherwise be payable to the
Participant.

4.3   AMOUNT OF SUPPLEMENTAL 401(k) CONTRIBUTIONS

  a)   An Employee who is eligible to participate under the provisions of this
Section 4.3 may elect to defer receipt of up to 100% of his Compensation
attributable to services performed after the election is delivered to the
Administrator. Deferrals under this paragraph (a) shall be designated as
Supplemental Employee Contributions and shall be made within such times and in
accordance with such means as

158



--------------------------------------------------------------------------------



 



      are designated by the Administrator. The election under this paragraph
(a) shall be independent of and unaffected by any deferral election under the
Qualified Plan.     b)   In the event that (i) the allocation of employer
matching contributions under the Qualified Plan on behalf of a Participant is
limited for any given Plan Year due to the limitation on elective contributions
made on such Participant’s behalf under the Qualified Plan under Section 402(g)
of the Code, and (ii) the Participant is making Supplemental Employee
Contributions for the given year at or above such level required by the
Administrator for the given year, the amount by which such employer matching
contributions are limited, as determined by the Administrator in its discretion,
shall be credited under the Plan as restored matching contributions and shall be
designated as Supplemental Company Contributions.     c)   Compensation deferred
under paragraph (a) above shall be credited to the Participant’s Deferred
Compensation Account as of the date such Compensation would otherwise be payable
to the Participant. Compensation deferred under paragraph (b) above shall be
credited to Participant’s Deferred Compensation Account as of the date such
compensation would otherwise have been treated as a contribution allocation
under the Qualified Plan.

4.4   DEFERRED COMPENSATION ACCOUNT

A Deferred Compensation Account shall be established for each Employee who
properly completes, executes and delivers an Election Form under Section 3.2
and/or Section 3.3. Any bonus a Participant defers for calendar years beginning
on and after January 1, 2005 under Section 4.2 and/or any Supplemental Employee
Contributions and Supplemental Company Contributions credited on the
Participant’s behalf for calendar years beginning on and after January 1, 2005
under Section 4.3, as well as Hypothetical Interest earned on all such deferred
compensation, shall be credited to this Deferred Compensation Account. A
Participant’s Deferred Compensation Account shall be kept only for bookkeeping
and accounting purposes and no Company funds shall be transferred or designated
to this account. A Participant’s interest in the Deferred Compensation Account
maintained on his behalf shall be Vested at all times.

4.5   HYPOTHETICAL INTEREST

The Deferred Compensation Account maintained on behalf of a Participant under
this Appendix B shall be credited with Hypothetical Interest. The Hypothetical
Interest shall be credited as of each Valuation Date on the amount credited to
the Participant’s Deferred Compensation Account on such Valuation Date in
accordance with the valuation procedure adopted by the Administrator. The
Hypothetical Interest credited to each Deferred Compensation Account is
determined by the Administrator and computed in reference to the appreciation or
depreciation experienced since the immediately preceding Valuation Date by the
hypothetical investment funds which the Administrator may offer to Participants
under Section 4.6. For any given period, Hypothetical Interest may be a positive
or a negative figure. The crediting of Hypothetical Interest shall occur so long
as there is a balance in the Participant’s Deferred Compensation Account
regardless of whether the Participant has incurred a Separation from Service.
The Administrator may prescribe any reasonable method or procedure for the
accounting of Hypothetical Interest.

4.6   PARTICIPANT INVESTMENT DESIGNATION

  a)   A Participant (and any eligible Employee first electing to participate in
the Plan) may designate, within such time and in accordance with such means as
are designated by the Administrator, that portion of his future deferred
compensation under Sections 4.2 and 4.3, and separately, that portion of any
existing Deferred Compensation Account maintained on his behalf which shall be
credited with Hypothetical Interest in reference to each of the hypothetical
investment funds that may be offered by the Administrator, in the discretion of
the Administrator. Such designations may specify, in 1% increments, the
percentages to be credited in reference to each of the hypothetical investment
funds offered. Such designations may remain in effect until the Participant
submits a new designation within such times and in accordance with such means as
are designated by the Administrator. New designations shall be effective as of a
given date specified by the Administrator. In the event a Participant fails to
make an effective designation under this paragraph (a), the Administrator,
acting in

159



--------------------------------------------------------------------------------



 



      its discretion, shall make such designation on behalf of the Participant.
    b)   In accepting participation in the Plan, a Participant agrees on behalf
of himself and his Beneficiary to assume all risk in connection with any
decrease in value of the hypothetical investment funds in reference to which
Hypothetical Interest is credited to the Participant’s Deferred Compensation
Account. The Company, the Affiliates and the Administrator shall not be liable
to any Participant or Beneficiary for the under-performance of any hypothetical
investment fund offered under the Plan.     c)   The Administrator may, in its
discretion, offer additional hypothetical investment funds to Participants and
may cease to offer any such fund at such time as it deems appropriate. In the
event the Administrator decides to discontinue offering a hypothetical
investment fund under the Plan, those Participants on whose behalf Hypothetical
Interest is then being credited on the basis of the discontinued hypothetical
investment fund may be required, at the discretion of the Administrator, to have
affected amounts consolidated with (or “mapped” to) a replacement hypothetical
investment fund selected by the Administrator or may be required to designate,
from such selection of hypothetical funds as may be offered by the
Administrator, a hypothetical fund or funds as a replacement for the
hypothetical investment fund being discontinued. Any such designation by a
Participant shall be made in accordance with paragraph (a) above. Hypothetical
Interest credited on behalf of any Participant who is affected by the
discontinuation of a hypothetical investment fund but who fails to make any
replacement designation offered in this paragraph (c) shall mirror, to the
extent of the Participant’s interest in such discontinued fund, such
hypothetical investment fund or funds as the Administrator may choose in its
discretion. Any changes under this paragraph (c) shall take effect as of such
times and under such rules as shall be established by the Administrator.     d)
  Notwithstanding any provision of the Plan to the contrary, the eligibility of
a Participant to make any designation under this Section 4.6 shall not be
construed as to provide any Participant or other person with a beneficial
ownership interest in any assets of the Company or an Affiliate. Title to and
beneficial ownership of any assets which the Company or any Affiliate may
earmark to pay the contingent deferred compensation hereunder shall at all times
remain in the Company or Affiliate. The Participant, his Beneficiary and any
heirs, successors or assigns shall not have any legal or equitable right,
interest or control over or any property interest whatsoever in any specific
assets of the Company or any Affiliate or related entity on account of having an
interest under the Plan. Any and all of the Company’s assets, and any life
insurance policies, annuity contracts or the proceeds therefrom which may be
acquired by the Company shall be, and remain, the general unpledged,
unrestricted assets of the Company. In no event shall the Company or any
Affiliate be required to purchase any specific shares or interest in any
investment fund.

4.7   STATEMENTS

Statements will be sent to each Participant as to the balance of his Deferred
Compensation Account at least once each calendar year.
ARTICLE FIVE
PAYMENT OF DEFERRED COMPENSATION

5.1.   PAYMENT

Except as otherwise provided in this Article Five, payment of the amounts
represented by all or a portion of a Participant’s Vested Deferred Compensation
Account shall be made according to the method and at the time(s) permitted under
Section 5.2 and elected by the Participant in his Election Form(s) or, if
applicable, in the most recent, properly completed and effective Amendment
Form(s) which the Participant has delivered to the Administrator prior to the
Participant’s Separation from Service. If a Participant has not delivered to the
Administrator a properly completed and effective Election Form or, if for any
reason the Administrator determines that any Election Form(s) or Amendment
Form(s) is materially deficient, payment of the amounts represented by that
portion of the Vested Deferred Compensation Account for which the election is
undelivered or materially

160



--------------------------------------------------------------------------------



 



deficient shall be made in a lump sum during the month next following the month
of the Participant’s Separation from Service except as otherwise provided in
this Article Five. For all purposes of the Plan and effective until such time as
the Participant delivers to the Administrator a properly completed and effective
Election Form or Amendment Form that includes a method and time of payment
election, such default method and time of payment shall be treated as the
Participant’s elected method and time of payment with respect to any given
portion of a Deferred Compensation Account to which the default applies.

5.2.   METHODS AND TIMES OF PAYMENT

  a)   A Participant may elect any one of the following methods of payment with
respect to each separate deferral election made in regard to any amounts
attributable to the Participant’s bonus deferral in accordance with Section 4.2
and/or the Participant’s deferral of Supplemental Employee Contributions under
Section 4.3(a). In accordance with the coordination of elections under
Section 3.4, such elected method of payment shall apply to all such amounts
deferred for the calendar year to which the election applies (including
Hypothetical Interest on such deferrals):

  (i)   A lump sum distribution;     (ii)   Payment in approximately equal
annual installments for a period not to exceed 10 years; or     (iii)   Payment
in approximately equal monthly installments for a period not to exceed 10 years.

      A Participant may separately elect any of the above methods of payment for
amounts represented by those credits to the Participant’s Vested Deferred
Contribution Account which are attributable to the Supplemental Company
Contributions made on the Participant’s behalf (including Hypothetical Interest
on such credits).         Payments of the distributable amount represented by
all or a portion of the balance in the Participant’s Vested Deferred
Compensation Account shall be made in cash.

  b)   A Participant may elect, with respect to each separate deferral election
made in regard to any amounts attributable to the Participant’s bonus deferral
in accordance with Section 4.2 and/or the Participant’s deferral of Supplemental
Employee Contributions under Section 4.3(a), to have such amounts distributed to
him (or, in the case of an installment distribution, commence to be distributed
to him) as of the month next following the month of the Participant’s Separation
from Service, as of a given future month and year, or as of the earlier of
these, as such Participant has elected in accordance with Section 3.2(d) and/or
Section 3.3(d); provided, however, that any given future month/year for payment
must be at least five years from the effective date of such deferral. In
accordance with the coordination of elections under Section 3.4, such elected
time of payment shall apply to all such amounts deferred for the calendar year
to which the election applies (including Hypothetical Interest on such
deferrals).         With respect to amounts represented by those credits to a
Participant’s Vested Deferred Compensation Account which are attributable to the
Supplemental Company Contributions made on the Participant’s behalf (including
Hypothetical Interest on such credits), the Participant may separately elect to
have such amounts distributed to him (or, in the case of an installment
distribution, commence to be distributed to him) as of the month next following
the month of the Participant’s Separation from Service or as of any given month
and year, provided such given month and year follows the Participant’s
Separation from Service, as such Participant has elected in accordance with
Section 3.3(f).         Except as provided in this Article Five, no distribution
shall commence before or after the elected distribution date(s) provided in this
paragraph (b). For purposes of this Section 5.2, if the Company makes a
distribution within the permitted distribution period (as defined below) and the
actual date of such distribution is not within the direct or indirect control of
the Participant, such distribution shall be treated as having been made on such
elected distribution date. The “permitted distribution period” for this purpose
shall begin on the thirtieth day before the Participant’s elected distribution
date and shall

161



--------------------------------------------------------------------------------



 



      end on the later of (i) the last day of the calendar year that includes
the Participant’s elected distribution date, and (ii) the fifteenth day of the
third month following the Participant’s elected distribution date.     c)   In
the event the Participant dies before receiving the entire distribution to which
he is entitled under the Plan, the provisions of Section 5.8 shall apply.

5.3.   ACCELERATION OF PAYMENTS

Notwithstanding the provisions of Sections 5.1 and 5.2 and any Participant
election thereunder, the Company may pay a Participant the amounts represented
by all or a portion of the balances credited to a Participant’s Vested Deferred
Compensation Account in a lump sum as of the first Valuation Date that is
administratively reasonable following the occurrence of any of the events or
conditions identified below. Such lump sum payment shall be equal to the amount,
as determined by the Administrator, as is reasonably estimated to be required to
satisfy the purpose of the accelerated payment. The events or conditions to
which this Section 5.3 applies are:

  a)   The Participant needs to avoid a violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law.     b)   The
Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.     c)   The Participant incurs federal
employment tax obligations under Sections 3101, 3121(a), or 3121(v)(2) of the
Code with respect to a Vested Deferred Compensation Account and any federal,
state, local, or foreign tax obligations arising from such employment tax
obligations.     d)   The Plan is terminated and liquidated in accordance with
generally applicable guidance prescribed by the Commissioner of Internal Revenue
and published in the Internal Revenue Bulletin.     e)   Such other events or
conditions as the Commissioner of Internal Revenue may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin which the
Administrator, in its discretion, chooses to apply under the Plan; provided,
however, that a Participant shall have no direct or indirect election as to the
application of such events or conditions to his individual circumstances.

Any payment under this Section 5.3 shall be contingent upon the Administrator’s
decision that a Participant has satisfied all material elements of an applicable
event or condition and that the Participant produces evidence to that effect
that is satisfactory to the Administrator. If any payment under this Section 5.3
is made and such payment is less than an amount that represents the entire
Vested Deferred Compensation Account maintained on the Participant’s behalf, the
amount of such payment shall offset any future payment from the Plan to the
Participant or any Beneficiary or other person who claims through the
Participant.

5.4.   DELAY OF PAYMENTS

Notwithstanding the provisions of Sections 5.1 and 5.2 and any Participant
election thereunder, the Company may delay the payment of amounts represented by
all or a portion of the balances credited to a Participant’s Vested Deferred
Compensation Account in connection with any of the events or conditions
identified below; provided, however that, with respect to any given event or
condition, the Administrator shall treat Plan payments to all similarly-situated
Participants in a reasonably consistent manner:

  a)   The Administrator reasonably anticipates that if Plan payments were to be
made as scheduled, the Company’s deduction with respect to such payments would
not be permitted under Section 162(m) of the Code; provided such scheduled
payments are then made during the Participant’s first taxable year in which the
Administrator reasonably anticipates that the Company’s deduction will not be
barred by application of Section 162(m) of the Code.     b)   The Administrator
reasonably anticipates that making scheduled Plan payments will violate federal
securities laws or other applicable law; provided that the scheduled payments
are then made at the

162



--------------------------------------------------------------------------------



 



      earliest date at which the Administrator reasonably contemplates that
making the scheduled payments will not cause such a violation.     c)   Such
other events or conditions as the Commissioner of Internal Revenue may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin
which the Administrator, in its discretion, chooses to apply under the Plan;
provided, however, that a Participant shall have no direct or indirect election
as to the application of such events or conditions to his individual
circumstances.

  5.5.   DELAY OF PAYMENTS TO SPECIFIED EMPLOYEES

Notwithstanding the foregoing provision of this Article Five, if a payment is
being made to a Participant on account of such Participant’s Separation from
Service and such Participant is a Specified Employee as of the date of such
Separation from Service, such payment shall not be made (or commence, in the
case of an installment distribution) until the first Valuation Date that is
administratively reasonable following the date that is six months after the
Participant’s Separation from Service.

5.6.   EMERGENCY CIRCUMSTANCES

Notwithstanding any other provision of this Plan, if the Administrator
determines, after consideration of a Participant’s application, that the
Participant has incurred a severe financial hardship (as defined below) the
Administrator may in its sole and absolute discretion direct that all or a
portion of the Participant’s Vested Deferred Compensation Account balance be
paid to him. The payment shall be made in the manner and at the times specified
by the Administrator for payment; provided, however, such payment shall not be
in excess of that amount which is, in the discretion of the Administrator,
reasonably necessary to satisfy the financial hardship.
For purposes of this Section 5.6, a “severe financial hardship” shall mean a
financial hardship resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, beneficiary or dependent, (ii) the Participant’s loss
of property due to casualty, or (iii) any other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided, however, that such financial hardship is not or may
not be relieved through reimbursement or compensation from insurance or
otherwise, by cessation of deferrals of Compensation in future years, or by
liquidation of the Participant’s assets to the extent such liquidation would not
cause severe financial hardship.

5.7.   AMENDMENT TO PAYMENT ELECTION

  a)   A Participant who is an Employee who has not incurred a Separation from
Service may elect to defer the date at which payment of an amount otherwise
payable under the Plan will occur (or commence) and may elect a change in his
elected method of payment (or the default form of payment under Section 5.1) by
submitting a properly completed and executed Amendment Form to the Administrator
which indicates the period of additional deferral and/or the desired method of
payment; provided that:

  (i)   Such election shall not be effective until 12 months after it is
submitted to the Administrator.     (ii)   Such election shall require that the
payment with respect to which the election is made shall be delayed for a period
of not less than five years from the date payment would have been made (or
commence) absent the elected change.     (iii)   If the election pertains to a
delay in the payment of a Vested Deferred Compensation Account from a specific
year and month that the Participant previously elected in his Election Form or a
subsequent Amendment Form (or to which the Participant has defaulted under
Section 5.1) such election cannot be made less than 12 months before the date
the payment was otherwise scheduled to be made (or commence).         For
purposes of this Article Five, installment payments shall be treated as a single
payment.

  b)   A Participant may at any time elect to change his Beneficiary in
accordance with Article Two of the Basic Plan document, subject to the
provisions of Section 3.4.

163



--------------------------------------------------------------------------------



 



5.8.   PAYMENT UPON DEATH OF PARTICIPANT

  a)   In the event of a Participant’s death before payment is made (or
commences) under this Article Five, the amount represented by the Participant’s
Vested Deferred Compensation Account shall be paid by the Company to the
Participant’s Beneficiary in the form of a lump sum during the month next
following the month of the Participant’s death. Except as provided in
Sections 5.3 or 5.4, no payment to a Beneficiary under this paragraph (a) shall
be made before or after such identified payment date; provided, however, that if
the Company makes a payment within the permitted payment period (as defined
below) and the actual date of payment is not within the direct or indirect
control of the Beneficiary, such payment shall be treated as having been made on
such identified payment date. The “permitted payment period” for this purpose
shall begin on the first day of the month next following the month of the
Participant’s death and shall end on the later of (i) the last day of the
calendar year that includes the identified payment date, and (ii) the fifteenth
day of the third month following the identified payment date.     b)   In the
event of a Participant’s death after payment commences under this Article Five,
the amount represented by the remaining balance of the Participant’s Vested
Deferred Compensation Account shall be paid by the Company to the Participant’s
Beneficiary in the form of a lump sum during the month next following the month
of the Participant’s death. Except as provided in Sections 5.3 or 5.4, no
payment to a Beneficiary under this paragraph (b) shall be made before or after
such identified payment date; provided, however, that if the Company makes a
payment within the permitted payment period identified in paragraph (a) above
and the actual date of payment is not within the direct or indirect control of
the Beneficiary, such payment shall be treated as having been made on such
identified payment date.

5.9   REHIRED PARTICIPANT

If a Participant incurs a Separation from Service and payment of the amounts
represented by the Participant’s Vested Deferred Compensation Account have begun
under a method providing for installment payments, such installment payments
shall not be suspended if the Participant is subsequently reemployed by the
Company or an Affiliate.
ARTICLE SIX
CONSTRUCTION
This Appendix B is intended to memorialize the provisions of the Plan as it
pertains to amounts other than grandfathered amounts within the meaning of
guidance promulgated by the Internal Revenue Service pursuant to Section 409A of
the Code. As a result, the Administrator shall interpret and construe the terms
of this Appendix B so as to be consistent with such Internal Revenue Service
guidance. References or cross references to an identified Article, Section or
specific part thereof, shall refer to such Article, Section (or part) of this
Appendix B, unless otherwise qualified by the context.

164